MEMORANDUM **
Former Oregon state prisoner Neil B. Stafford appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defendants violated his constitutional rights during his participation in sex offender treatment as a condition of his parole. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1195 (9th Cir.1998) (order), and we may affirm for any reason supported by the record, Tanaka v. Univ. of S. Cal., 252 F.3d 1059, 1062 (9th Cir.2001).
*632The district court did not err in dismissing this action, because the majority of the claims were or could have been litigated in Stafford’s prior federal action, Stafford v. Cassidy, no. 04-cv-03078-HO (D.Oregon). See Tahoe Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir.2003) (“Res judicata is applicable whenever there is (1) an identity of claims, (2) a final judgment on the merits, and (3) privity between parties”).
The district court also properly concluded Stafford failed to state a claim against remaining defendant Milligan for failing to recognize Stafford had been convicted for activity that did not amount to a crime, because a judgment in Stafford’s favor on this claim would necessarily imply the invalidity of his conviction. See Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Moreover, the district court properly concluded Stafford failed to state a claim that Milligan violated his constitutional rights by requiring him to accept responsibility for his conviction as a condition of continuing treatment under her care. See United States v. Bee, 162 F.3d 1232, 1234-35 (9th Cir.1998) (discussing permissible probation conditions for convicted sex offenders); see also Neal v. Shimoda, 131 F.3d 818, 833 (9th Cir.1997) (forced participation of convicted sex offender in a treatment program does not amount to cruel and unusual punishment).
Stafford’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.